Supplemental Opinion.
LOCKWOOD, Chief Justice.
Some uncertainty appears to exist in the meaning of the order and mandate of this Court reversing and remanding the above entitled case, 105 Ariz. 361, 464 P.2d 953. Hence this supplemental opinion is issued.
This Court held that there was insufficient proof by which the defendant could be found guilty of the charge upon which he was tried. The Court further stated, however, that it might be that he could be found guilty of some other criminal offense.
Obviously, the defendant cannot be retried upon the original charge. The matter was remanded to the Superior Court, not for the purpose of retrial on the original charge, but for any further proceedings in the trial court not inconsistent with the opinion and mandate of this Court heretofore issued.
McFARLAND and HAYS, JJ., concur.